United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3499
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                Ezequiel Rodriguez,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                              Submitted: June 1, 2022
                               Filed: June 6, 2022
                                  [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Ezequiel Rodriguez appeals the sentence imposed by the district court1 after he
pleaded guilty to a drug offense. His counsel has moved to withdraw, and has filed

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
reasonableness of Rodriguez’s sentence. We conclude that the sentence was not
substantively unreasonable, as there is no indication that the court overlooked a
relevant factor, gave significant weight to an improper or irrelevant factor, or
committed a clear error of judgment in weighing the relevant factors. See United
States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (standard of review); United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                       -2-